Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a determination system, capable of determining a determination validity of a machine learning model in operation in a timely manner. An unauthorized order determination device executes estimation processing relating to the input data, based on an output produced when a plurality of elements included in input data, on which the estimation processing is to be performed, are input to a first machine learning model. A model generation device executes learning of a second machine learning model based on a part of the plurality of elements included in the input data and known result data of the input data. The model generation device determines a determination validity of the first machine model based on an output of the second machine learning model after execution of the learning. Tomoda, (U.S. Patent Application Pub. # 2020/0285994) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method of detecting copying of a machine learning model that comprises inputting an ordered sequence of inputs to a second machine learning model, and receiving in response an output value from the second machine learning model for each input of an ordered sequence of inputs, and determines if the output values from the second machine learning model reproduces a predetermined master input, if the predetermined master input is reproduced, the second machine learning model is a copy of the first machine learning model. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of determining if a machine learning model has been copied.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2019/0171978 to Bonawitz relates to system and methods for obtaining, by one or more computing devices, a plurality of regions based at least in part on temporal availability of user devices, selecting a plurality of available of available user devices within a region, and providing a current version of a machine learning model associated with the region to the plurality of selected user devices within the region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114